Exhibit 10.31

ALCOA CORPORATION

TERMS AND CONDITIONS FOR

SPECIAL RETENTION AWARDS

(RESTRICTED SHARE UNITS)

Effective January 24, 2018

These terms and conditions, including Appendices A and B attached hereto (the
“Award Terms”), are authorized by the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors. They are deemed to be incorporated into
and form a part of every special retention Award (“Special Retention Award”)
issued on or after January 24, 2018 under the Alcoa Corporation 2016 Stock
Incentive Plan, as may be amended from time to time (the “Plan”).    

Terms that are defined in the Plan have the same meanings in the Award Terms.

General Terms and Conditions

1.        Special Retention Awards are subject to the provisions of the Plan and
the provisions of the Award Terms. If the Plan and the Award Terms are
inconsistent, the provisions of the Plan will govern. Interpretations of the
Plan and the Award Terms by the Committee are binding on the Participant and the
Company. A Special Retention Award is an undertaking by the Company to issue the
number of Shares indicated in the notice of the Special Retention Award on the
date the Special Retention Award vests, subject to the fulfillment of certain
conditions, except to the extent otherwise provided in the Plan or herein.    

Vesting and Payment

2.        A Special Retention Award vests on the third anniversary date of the
grant date, and, subject to paragraph 3, will be paid to the Participant in
Shares on the vesting date or within 90 days thereafter (or, if it is not
practicable to make payment by such date, as soon as practicable thereafter, but
in no event later than the end of the calendar year in which the vesting date
occurs and/or later than the time permitted under Section 409A of the Code).    

3.        Notwithstanding the foregoing, as a condition to a Special Retention
Award vesting, a Participant must remain an active employee of the Company or a
Subsidiary through the date of vesting. Except as provided in paragraph 5, if a
Participant’s employment with the Company (including its Subsidiaries) is
terminated prior to the vesting date of the Special Retention Award, the Special
Retention Award is forfeited and is automatically canceled.

4.        Special Retention Awards will be paid by the issuance to the
Participant of Shares covered by the Special Retention Award. Prior to issuance
of the Shares, the Participant has no voting rights. A Participant will receive
one Share upon the vesting and payment of a Restricted Share Unit.
Notwithstanding the foregoing or anything in the Award Terms to the contrary, to
the extent that payment in Shares is prohibited under applicable law or would
require the Participant or the Company to obtain the approval of any
governmental and/or regulatory body in the Participant’s country, or as
necessary to meet tax objectives, the Company in its sole discretion may
substitute a cash payment in lieu of Shares, such cash payment to be equal to
the Fair Market Value of the Shares on the date that such Shares would have
otherwise been issued under the terms of the Plan and the Award Terms. Dividend
equivalents will accrue on Special Retention Awards, unless the Committee
determines that no dividend equivalents may be accrued or paid. Dividend
equivalents that accrue on Special Retention Awards will be equal to the common
stock dividend per Share payable on the Company’s common stock multiplied by the
number of Shares covered by the Special Retention Award. Notwithstanding any
provision herein to the contrary, no dividends or dividend equivalents will be
paid on Special Retention Awards that have not vested. Payment of any dividend
equivalents will be made in accordance with paragraph 2.

5.        The following are exceptions to the vesting rules:

 

  •  

Involuntary Termination without Cause: An unvested Special Retention Award held
by a Participant who is involuntarily terminated without Cause (as defined
below) from employment with the Company or a Subsidiary during the vesting
period is not forfeited in whole but only in part upon termination of
employment. The portion of the Special Retention Award that is not forfeited
vests on the original stated

 

1



--------------------------------------------------------------------------------

 

vesting date set forth in paragraph 2 and is calculated based on a proportionate
share of the time during the vesting period that the Participant remained
actively employed with the Company or a Subsidiary, with the remaining portion
being automatically forfeited. The proportionate share is computed on the basis
of the actual number of days actively employed after the date of grant over a
total vesting period of three years of 360 days each (or a total vesting period
of 1,080 days). For example, a Participant who is involuntarily terminated
without Cause from employment with the Company (or a Subsidiary) at the end of
the first year of the three-year vesting period will receive one-third of the
Shares upon vesting, with the remaining two-thirds of the Shares being
automatically forfeited upon termination.

For this purpose, if the Participant participates in the Alcoa Corporation
Change in Control Severance Plan, “Cause” shall have the meaning set forth in
such plan. If the Participant does not participate in the Alcoa Corporation
Change in Control Severance Plan, “Cause” means (i) the willful and continued
failure by the Participant to substantially perform the Participant’s duties
with the Employer that has not been cured within thirty (30) days after a
written demand for substantial performance is delivered to the Participant by
the Board or the Participant’s direct supervisor, which demand specifically
identifies the manner in which the Participant has not substantially performed
the Participant’s duties, (ii) the willful engaging by the Participant in
conduct which is demonstrably and materially injurious to the Company or a
Subsidiary, monetarily or otherwise; (iii) the Participant’s fraud or acts of
dishonesty relating to the Company or any of its Subsidiaries, or (iv) the
Participant’s conviction of any misdemeanor relating to the affairs of the
Company or any of its Subsidiaries or indictment for any felony. For purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
Participant’s act, or failure to act, was in the best interest of the Company.

 

  •  

Death or Disability: An unvested Special Retention Award held by a Participant,
who dies while an employee or who is permanently and totally disabled (as
defined below) while an employee, is not forfeited but vests on the original
stated vesting date set forth in paragraph 2.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.

 

  •  

Change in Control: A Special Retention Award vests if a Replacement Award is not
provided following certain Change in Control events, as described in the Plan.
If the Change in Control qualifies as a “change in control event” within the
meaning of Treas. Reg. § 1.409-3(i)(5), the vested Special Retention Award will
be paid to the Participant within 30 days following the Change in Control. If
the Change in Control does not so qualify, the vested Special Retention Award
will be paid to the Participant on the original stated vesting date set forth in
paragraph 2.

 

  •  

Termination Following Change in Control: As further described in the Plan, if a
Replacement Award is provided following a Change in Control, but within 24
months of such Change in Control the Participant’s employment is terminated
without Cause (as defined in the Alcoa Corporation Change in Control Severance
Plan) or by the Participant for Good Reason (as defined in the Alcoa Corporation
Change in Control Severance Plan), such award will vest and will be paid to the
Participant on the original stated vesting date set forth in paragraph 2.

Taxes

6.        All taxes required to be withheld under applicable tax laws in
connection with a Special Retention Award must be paid by the Participant at the
appropriate time under applicable tax laws. The Company may satisfy applicable
tax withholding obligations by any of the means set forth in Section 15(k) of
the Plan, but will generally withhold from the Shares to be issued upon payment
of the Special Retention Award that number of Shares with a fair market

 

2



--------------------------------------------------------------------------------

value on the vesting date equal to the taxes required to be withheld at the
minimum required rates, or at any other rate approved by the Committee, up to
the maximum individual tax rate for the applicable tax jurisdiction, which
include, for Participants subject to taxation in the United States, applicable
income taxes, federal and state unemployment compensation taxes and FICA/FUTA
taxes. Notwithstanding the foregoing, if the Participant is subject to the
short-swing profit rules of Section 16(b) of the Exchange Act, the Company will
withhold Shares from the Shares to be issued upon payment of the Special
Retention Award, as described herein, and will not use the other means set forth
in the Plan to satisfy such withholding tax obligations.

Beneficiaries

7.        If permitted by the Company, Participants will be entitled to
designate one or more beneficiaries to receive all Special Retention Awards that
have not yet vested at the time of death of the Participant. All beneficiary
designations will be on beneficiary designation forms approved for the Plan.
Copies of the form will generally be available from the Company’s designated
stock plan broker or service provider (the “Broker”) or may otherwise be
obtained from the Company.

8.        Beneficiary designations on an approved form will be effective at the
time received by the Company, including, as applicable, through submission to
the Broker. A Participant may revoke a beneficiary designation at any time by
written notice to the Company, including as applicable, through submission to
the Broker, or by filing a new designation form. Any designation form previously
filed by a Participant will be automatically revoked and superseded by a
later-filed form.

9.        A Participant will be entitled to designate any number of
beneficiaries on the form, and the beneficiaries may be natural or corporate
persons.

10.      The failure of any Participant to obtain any recommended signature on
the form will not prohibit the Company from treating such designation as valid
and effective. No beneficiary will acquire any beneficial or other interest in
any Special Retention Award prior to the death of the Participant who designated
such beneficiary.

11.      Unless the Participant indicates on the form that a named beneficiary
is to receive Special Retention Awards only upon the prior death of another
named beneficiary, all beneficiaries designated on the form will be entitled to
share equally in the Special Retention Awards upon vesting. Unless otherwise
indicated, all such beneficiaries will have an equal, undivided interest in all
such Special Retention Awards.

12.      Should a beneficiary die after the Participant but before the Special
Retention Award is paid, such beneficiary’s rights and interest in the Special
Retention Award will be transferable by the beneficiary’s last will and
testament or by the laws of descent and distribution. A named beneficiary who
predeceases the Participant will obtain no rights or interest in a Special
Retention Award, nor will any person claiming on behalf of such individual.
Unless otherwise specifically indicated by the Participant on the beneficiary
designation form, beneficiaries designated by class (such as “children,”
“grandchildren” etc.) will be deemed to refer to the members of the class living
at the time of the Participant’s death, and all members of the class will be
deemed to take “per capita.”

13.      If a Participant does not designate a beneficiary or if the Company
does not permit a beneficiary designation, the Special Retention Award that has
not yet vested or been paid at the time of death of the Participant will vest
and be paid to the Participant’s legal heirs pursuant to the Participant’s last
will and testament or by the laws of descent and distribution.

Adjustments

14.      In the event of an Equity Restructuring or other transaction described
in Section 4(f) of the Plan, the Committee will equitably adjust the Special
Retention Award as it deems appropriate in accordance with the terms of the
Plan. The adjustments authorized by the Committee will be final and binding.

 

3



--------------------------------------------------------------------------------

Repayment/Forfeiture

15.      As an additional condition of receiving the Special Retention Award,
the Participant agrees that the Special Retention Award and any benefits or
proceeds the Participant may receive hereunder shall be subject to forfeiture
and/or repayment to the Company as provided in Sections 15(e) and (f) of the
Plan including, without, limitation, to the extent required (i) under the terms
of any recoupment or “clawback” policy adopted by the Company to comply with
applicable laws or with the Company’s Corporate Governance Guidelines or other
similar requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Terms without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Special Retention Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company. By
accepting this Award, Participant agrees and acknowledges the obligation to
cooperate with, and provide any and all assistance necessary to, the Company to
recover or recoup this Award or amounts paid hereunder pursuant to this
Section 15 and the Plan.

Miscellaneous Provisions

16.      Stock Exchange Requirements; Applicable Laws. Notwithstanding anything
to the contrary in the Award Terms, no Shares issuable upon vesting of the
Special Retention Awards, and no certificate representing all or any part of
such Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.

17.      Non-Transferability. The Special Retention Awards are non-transferable
and may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

18.      Stockholder Rights. No person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of any Shares until
the Special Retention Award shall have vested and been paid in the form of
Shares in accordance with the provisions of the Award Terms.

19.      Notices. Any notice required or permitted under the Award Terms shall
be in writing and shall be deemed sufficient when delivered personally or sent
by confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.

20.      Severability and Judicial Modification. If any provision of the Award
Terms is held to be invalid or unenforceable under the applicable laws of any
country, state, province, territory or other political subdivision or the
Company elects not to enforce such restriction, the remaining provisions shall
remain in full force and effect and the invalid or unenforceable provision shall
be modified only to the extent necessary to render that provision valid and
enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be, or is not, modified, that provision shall be
severed from the Award Terms and all other provisions shall remain valid and
enforceable.

 

4



--------------------------------------------------------------------------------

21.      Successors. The Award Terms shall be binding upon and inure to the
benefit of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.

22.      Appendices. Notwithstanding any provisions in the Award Terms, for
Participants residing and/or working outside the United States, the Special
Retention Award shall be subject to the additional terms and conditions set
forth in Appendix A to the Award Terms and to any special terms and conditions
for the Participant’s country set forth in Appendix B to the Award Terms.
Moreover, if the Participant relocates outside the United States or relocates
between the countries included in Appendix B, the additional terms and
conditions set forth in Appendix A and the special terms and conditions for such
country set forth in Appendix B will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendices
constitute part of the Award Terms.

23.      Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Special Retention Award and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

24.      Compliance with Code Section 409A. It is intended that the Special
Retention Award granted pursuant to the Award Terms be compliant with (or exempt
from) Section 409A of the Code and the Award Terms shall be interpreted,
construed and operated to reflect this intent. Notwithstanding the foregoing,
the Award Terms and the Plan may be amended at any time, without the consent of
any party, to the extent necessary or desirable to satisfy any of the
requirements under Section 409A of the Code, but the Company shall not be under
any obligation to make any such amendment. Further, the Company and its
Subsidiaries do not make any representation to the Participant that the Special
Retention Award granted pursuant to the Award Terms satisfies the requirements
of Section 409A of the Code, and the Company and its Subsidiaries will have no
liability or other obligation to indemnify or hold harmless the Participant or
any other party for any tax, additional tax, interest or penalties that the
Participant or any other party may incur in the event that any provision of the
Award Terms or any amendment or modification thereof or any other action taken
with respect thereto, is deemed to violate any of the requirements of
Section 409A of the Code.

25.      Waiver. A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.

26.      No Advice Regarding Award. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

27.      Governing Law and Venue. As stated in the Plan, the Special Retention
Award and the provisions of the Award Terms and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the laws of
the United States, shall be governed by the laws of the State of Delaware,
United States of America, without reference to principles of conflict of laws,
and construed accordingly. The jurisdiction and venue for any disputes arising
under, or any actions brought to enforce (or otherwise relating to), the Special
Retention Award will be exclusively in the courts in the State of Delaware,
including the Federal Courts located therein (should Federal jurisdiction
exist).

28.      Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

5



--------------------------------------------------------------------------------

29.      Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.

30.      Employment at Will. Nothing in the Award Terms or the Plan provide the
Participant with any right to continue in the Company’s or any of its
affiliates’ employ for any period of specific duration or interfere with or
otherwise restrict in any way the Participant’s or the rights of the Company and
its affiliates to terminate the Participant’s service at any time for any
reason, with or without cause. The Participant’s status with the Company and its
affiliates will accordingly remain at will.

Acceptance of Award

30.      In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Special Retention Award by notifying the
Company within 30 days of the grant date that he or she does not accept the
Special Retention Award. The Participant’s acceptance of the Special Retention
Award constitutes the Participant’s acceptance of and agreement with the Award
Terms. Notwithstanding the foregoing, if required by the Company, the
Participant will provide a signed copy of the Award Terms in such manner and
within such timeframe as may be requested by the Company. The Company has no
obligation to issue Shares to the Participant if the Participant does not accept
the Special Retention Award.    

 

6



--------------------------------------------------------------------------------

APPENDIX A

TO THE ALCOA CORPORATION

2016 Stock Incentive Plan

Terms and Conditions for Special Retention Awards

For Non-U.S. Participants

This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Special Retention Awards if the Participant resides
and/or works outside of the United States. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Terms and Conditions for Special Retention Awards (the “Terms and Conditions”).

 

A.

Termination. This provision supplements paragraph 3 of the Terms and Conditions.

The Company will determine when the Participant is no longer providing services
for purposes of the Special Retention Awards (including whether the Participant
may still be considered to be providing services while on a leave of absence).

 

B.

Responsibility for Taxes. This provision replaces paragraph 6 of the Terms and
Conditions (except to the extent that the Participant is subject to the
Section 16(b) of the Exchange Act).

The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary that employs the Participant (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of these Special Retention
Awards, including, but not limited to, the grant, vesting or settlement of
Special Retention Awards, the subsequent sale of Shares acquired pursuant to the
Special Retention Award and the receipt of any dividends or dividend
equivalents; and (b) do not commit to and are under no obligation to structure
the terms of the Special Retention Awards or any aspect of the Special Retention
Awards to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. The Participant shall not make any claim
against the Company, the Employer or any other Subsidiary, or their respective
board, officers or employees related to Tax-Related Items arising from this
Award. Furthermore, if the Participant has become subject to tax in more than
one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by: (i) requiring a cash payment from the
Participant; (ii) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer,
(iii) withholding from the proceeds of the sale of Shares acquired pursuant to
the Special Retention Awards, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization without further consent); and/or (iv) withholding from the
Shares subject to Special Retention Awards.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (with no entitlement to the Share equivalent) or, if not refunded, the
Participant may seek a refund from the local tax authorities. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, the Participant is
deemed, for tax purposes, to have been issued the full number of Shares subject
to the vested Special Retention Awards, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items.

 

7



--------------------------------------------------------------------------------

Finally, the Participant shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.

 

C.

Nature of Award. In accepting the Special Retention Awards, the Participant
acknowledges, understands and agrees that:

 

  a.

the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended, or terminated by the Company at any
time, to the extent permitted by the Plan;

 

  b.

this Special Retention Award is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future Special Retention
Awards, or benefits in lieu of Special Retention Awards, even if Special
Retention Awards have been granted in the past;

 

  c.

all decisions with respect to future Special Retention Awards or other Awards,
if any, will be at the sole discretion of the Company;

 

  d.

this Special Retention Award and the Participant’s participation in the Plan
shall not create a right to, or be interpreted as forming an employment or
service contract with the Company and shall not interfere with the ability of
the Employer to terminate the Participant’s employment contract (if any) at any
time;

 

  e.

the Participant’s participation in the Plan is voluntary;

 

  f.

this Special Retention Award and the Shares acquired under the Plan, and the
income from and value of the same, are not intended to replace any pension
rights or compensation;

 

  g.

this Special Retention Award and the Shares acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation or
salary for any purposes, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

  h.

the future value of the Shares subject to the Special Retention Award is
unknown, indeterminable and cannot be predicted with certainty;

 

  i.

no claim or entitlement to compensation or damages shall arise from the
forfeiture of any portion of this Special Retention Award resulting from the
Participant’s termination of employment and/or service relationship (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment or other laws in the jurisdiction where the Participant is employed
or otherwise rendering services, or the terms of his or her employment or
service agreement, if any);

 

  j.

unless otherwise agreed with the Company, Special Retention Awards and the
Shares acquired under the Plan, and the income from and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of any Subsidiary;

 

  k.

unless otherwise provided in the Plan or by the Company in its discretion, this
Special Retention Award and the benefits under the Plan evidenced by these Award
Terms do not create any entitlement to have this Special Retention Award or any
such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and

 

  l.

neither the Company, the Employer nor any other Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the United States Dollar that may affect the value of the Special Retention
Awards or of any amounts due to the Participant pursuant to the Special
Retention Awards or the subsequent sale of any Shares acquired under the Plan.

 

8



--------------------------------------------------------------------------------

D.    Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in these Award Terms and any other
grant materials by and among, as applicable, the Company, the Employer and any
other Subsidiary for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Special Retention Awards or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

The Participant understands that Data may be transferred to the Broker, or such
additional or other stock plan service providers as may be selected by the
Company, which are assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, the Broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
and career with the Employer will not be affected; the only consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant this Special Retention Award or other Awards to the Participant
or administer or maintain such Awards. Therefore, the Participant understands
that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

E.    Language. If the Participant has received these Award Terms, or any other
document related to this Special Retention Award and/or the Plan translated into
a language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

F.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country of residence, the Broker’s
country of residence, or where the Shares are listed, the Participant may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect his or her ability to accept, acquire, sell or
attempt to sell or otherwise dispose of Shares or rights to Shares (e.g.,
Special Retention Award), or rights linked to the value of Shares during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by applicable laws or regulations in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant placed before possessing
inside information. Furthermore, the Participant may be prohibited from
(i) disclosing the inside information to any third party including colleagues of
the Participant (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. The Participant acknowledges that it is his or her responsibility to
comply with any applicable restrictions, and the Participant should consult his
or her personal advisor on this matter.

 

9



--------------------------------------------------------------------------------

G.    Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant’s compliance.

 

10



--------------------------------------------------------------------------------

APPENDIX B

TO THE ALCOA CORPORATION

2016 Stock Incentive Plan

Terms and Conditions for Special Retention Awards

For Non-U.S. Participants

Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Terms and Conditions for Special Retention Awards (the
“Terms and Conditions”).

Terms and Conditions

This Appendix B includes special terms and conditions that govern Special
Retention Awards if the Participant resides and/or works in one of the countries
listed below.

If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of Special Retention
Awards or is considered a resident of another country for local law purposes,
the Committee shall, in its discretion, determine to what extent the special
terms and conditions contained herein shall be applicable to the Participant.

Notifications

This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of October
2017. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.    

Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently works and/or resides, or if the
Participant transfers to another country after the grant of the Special
Retention Award, or is considered a resident of another country for local law
purposes, the information contained herein may not be applicable to the
Participant in the same manner.

 

11



--------------------------------------------------------------------------------

Australia

Terms and Conditions

Australia Offer Document.

The grant of the Special Retention Award is intended to comply with the
provisions of the Corporations Act, 2001, Australian Securities & Investments
Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO 14/1000.
Additional details are set forth in the Offer Documents for the Special
Retention Award to Australian resident employees, which is being provided to the
Participant with the Award Terms.

Notifications

Exchange Control Information.

Exchange control reporting is required for cash transactions exceeding A$10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on the Participant’s behalf.

Tax Information.

The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).

Brazil

Terms and Conditions

Compliance with Law.

By accepting the Special Retention Award, the Participant acknowledges that he
or she agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of Special Retention Awards, the
sale of the Shares acquired under the Plan and the receipt of any dividends.

Acknowledgement of Nature of the Grant. This provision supplements paragraph C
“Nature of Award” of Appendix A.

By accepting the Special Retention Awards, the Participant agrees that he or she
is making an investment decision, the Shares will be issued to the Participant
only if the vesting conditions are met and any necessary services are rendered
by the Participant over the vesting period, and the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to the Participant.

Notifications

Exchange Control Information.

If the Participant is a resident of or domiciled in Brazil, he or she will be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of the assets and
rights is equal to or greater than US$100,000. If such amount exceeds
US$100,000,000, the declaration must be submitted quarterly. Assets and rights
that must be reported include Shares acquired under the Plan. Foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil.

Tax on Financial Transactions (IOF).

Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is the Participant’s responsibility to comply with
any applicable Tax on Financial Transactions arising from the Participant’s
participation in the Plan. The Participant should consult with his or her
personal tax advisor for additional details.

Canada

 

12



--------------------------------------------------------------------------------

Terms and Conditions

Payment.

Notwithstanding anything to the contrary in paragraphs 2 and 5 of the Terms and
Conditions, any vested Special Retention Award will be paid to the Participant
by no later than the end of the calendar year in which the vesting date
specified in paragraph 2 occurs (i.e., by the end of the calendar year in which
the third anniversary of the grant date occurs).

Termination of Service. The following provision replaces paragraph A
“Termination” of Appendix A.

For purposes of the Special Retention Award, the Participant’s employment
relationship will be considered terminated (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
Canadian laws or the terms of the Participant’s employment agreement, if any)
effective as of the date that is the earlier of (i) the date of the
Participant’s termination, (ii) the date the Participant receives notice of
termination, or (iii) the date the Participant is no longer actively providing
service and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of the Participant’s
employment agreement, if any). Unless otherwise expressly provided in these
Award Terms or determined by the Company, the Participant’s right to vest in the
Special Retention Awards, if any, will terminate on such date. The Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively providing service for purposes of the Special Retention Award
(including whether the Participant may still be considered to be providing
services while on a leave of absence).

The Following Provisions Apply for Participants Resident in Quebec:

Consent to Receive Information in English.

The Participant acknowledges that it is the express wish of the parties that
these Award Terms, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be written in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de Conditions
d’attribution, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements paragraph D “Data Privacy” of Appendix A.

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Subsidiary to record such
information and to keep such information in the Participant’s Employee file.

Notifications

Securities Law Information.

The Participant acknowledges that he or she is permitted to sell the Shares
acquired under the Plan through the Broker, provided the sale of the Shares
takes place outside of Canada through facilities of a stock exchange on which
the Shares are listed (i.e., the NYSE).

Foreign Asset/Account Reporting Information.

Canadian residents are required to report to the tax authorities any foreign
property held outside of Canada (including Special Retention Awards and Shares
acquired under the Plan) annually on form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time in the year. The form

 

13



--------------------------------------------------------------------------------

must be filed by April 30 of the following year. Special Retention Awards must
be reported—generally at a nil cost--if the C$100,000 cost threshold is exceeded
because of other foreign property the Participant holds. If Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would normally equal the fair market value of the Shares at vesting, but if the
Participant owns other Shares, this ACB may have to be averaged with the ACB of
the other Shares. The Participant should consult with his or her personal legal
advisor to ensure compliance with applicable reporting obligations.

China

Terms and Conditions

The following terms and conditions will apply to Participants who are subject to
exchange control restrictions and regulations in the People’s Republic of China
(“PRC”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion:

Termination of Employment.

Due to exchange control laws in PRC, the Participant agrees that the Company
reserves the right to require the sale of any Shares acquired at vesting of the
Special Retention Awards upon the termination of the Participant’s employment
for any reason. If the Company, in its discretion, does not exercise its right
to require the automatic sale of Shares issuable upon vesting of the Special
Retention Awards, as described in the preceding sentence, the Participant
understands and agrees that any Shares acquired by the Participant under the
Plan, must be sold no later than six (6) months after termination of the
Participant’s employment, or within any other such time frame as permitted by
the Company or required by SAFE. The Participant understands that any Shares
acquired under the Plan that have not been sold within six (6) months of the
Participant’s termination of employment will be automatically sold by a
designated broker at the Company’s discretion, pursuant to this authorization by
the Participant.

The Participant agrees that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Participant’s
behalf, pursuant to this authorization) and the Participant expressly authorizes
the Company’s designated broker to complete the sale of such Shares. The
Participant also agrees to sign any agreements, forms, and/or consents that may
be reasonably requested by the Company (or the designated broker) to effectuate
the sale of the Shares (including, without limitation, as to the transfers of
the proceeds and other exchange control matters noted below) and shall otherwise
cooperate with the Company with respect to such matters, provided that the
Participant shall not be permitted to exercise any influence over how, when or
whether the sales occur. The Participant acknowledges that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price. Due to fluctuations in the Share price and/or
applicable exchange rates between vesting and (if later) the date on which the
Shares are sold, the amount of proceeds ultimately distributed to the
Participant may be more or less than the market value of the Shares upon vesting
(which is the amount relevant to determining the Participant’s liability for
Tax-Related Items). The Participant understands and agrees that the Company is
not responsible for the amount of any loss the Participant may incur and the
Company assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.

Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale (less any Tax-Related Items, brokerage fees or commissions) to the
Participant in accordance with the applicable exchange control laws and
regulations, including but not limited to the restrictions as set forth in this
Appendix B for China below under “Exchange Control Restrictions.”

Exchange Control Restrictions.

The Participant understands and agrees that, pursuant to local exchange control
requirements, the Participant will be required to immediately repatriate any
cash payments or proceeds obtained with respect to participation in the Plan to
the PRC. The Participant further understands that such repatriation of any cash
payments or proceeds may need to be effectuated through a special exchange
control account established by the Company or any Subsidiary, and the
Participant hereby consents and agrees that any payment or proceeds may be
transferred to such special account prior to being delivered to the
Participant.    

 

14



--------------------------------------------------------------------------------

Any payment or proceeds may be paid to the Participant in U.S. dollars or local
currency at the Company’s discretion. If the payments or proceeds are paid to
the Participant in U.S. dollars, the Participant will be required to set up a
U.S. dollar bank account in the PRC (if the Participant does not already have
one) so that the payments or proceeds may be deposited into this account. If the
payments or proceeds are paid to the Participant in local currency, the Company
is under no obligation to secure any particular exchange conversion rate and the
Company may face delays in converting the payments or proceeds to local currency
due to exchange control restrictions. The Participant agrees to bear any
currency exchange conversion rate fluctuation risk between the time the cash
proceeds are received and the time the cash proceeds are distributed to the
Participant through the special account described above.

The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.    

Hungary

There are no country-specific provisions.

Iceland

Notifications

Exchange Control Information.

The Participant should consult with his or her personal advisor to ensure
compliance with applicable exchange control regulations in Iceland, as such
regulations are subject to frequent change. The Participant is responsible for
ensuring compliance with all exchange control laws in Iceland.

Italy

Terms and Conditions

Authorization to Release and Transfer Necessary Personal Information. The
following provision replaces in its entirety paragraph D “Data Privacy” of
Appendix A:

The Participant understands that the Employer and/or the Company may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance, passport or other identification number (to the
extent permitted under Italian law), salary, nationality, job title, number of
Shares held and the details of all Special Retention Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor and that the Company and the Employer
will process said data and other data lawfully received from third parties (the
“Data”) for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan and complying with applicable laws
including community legislation.

The Participant also understands that providing the Company with the Data is
necessary to effectuate the Participant’s participation in the Plan and that the
Participant’s refusal to do so would make it impossible for the Company to
perform its contractual obligations and may affect the Participant’s ability to
participate in the Plan. The controller of personal data processing is Alcoa
Corporation, 201 Isabella Street Suite 500 Pittsburgh, PA 15212-5858, U.S.A.,
and, pursuant to D.lgs 196/2003, its representative in Italy is Alcoa Servizi
Srl, Piazzo Giuseppe Missori n.2, Milano, 20122 Italy.

The Participant understands that the Data will not be publicized, but it may be
accessible by the Employer and the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing such Data and the data processor (“Processor”). An updated
list of Processors and other transferees of Data is available upon request from
the Employer.

Furthermore, the Data may be transferred to banks or other financial
institutions or brokers involved in the management and administration of the
Plan. The Participant understands that the data may also be transferred

 

15



--------------------------------------------------------------------------------

to the Broker or such additional or other stock plan service providers as may be
selected by the Company in the future. The Participant further understands that
the Company or any of its Subsidiaries will transfer the Data among themselves
as necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan. The Data recipients may receive,
possess, use, retain and transfer Data in electronic or other form, for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be acting as controllers, Processors or persons in charge of processing, as the
case may be, according to applicable privacy laws, and that they may be located
in or outside the European Economic Area, such as in the United States or
elsewhere, in countries that do not provide an adequate level of data protection
as intended under Italian data privacy law. Should the Company exercise its
discretion in suspending or terminating the Plan, it will delete the Data as
soon as it has accomplished all the necessary legal obligations connected with
the management and administration of the Plan.

The Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003. The
processing activity, including the transfer of Data abroad, including outside
the European Economic Area, as specified in the Award Terms does not require the
Participant’s consent thereto, as the processing is necessary for the
performance of legal and contractual obligations related to the implementation,
administration and management of the Plan. The Participant understands that
pursuant to section 7 of Legislative Decree no. 196/2003, the Participant has
the right at any moment to, without limitation, obtain information on the Data
held, access and verify its contents, origin and accuracy, delete, update,
integrate, correct, block or stop, for legitimate reason, the Data processing by
contacting the Participant’s local human resources representative. Finally, the
Participant is aware that Data will not be used for direct marketing purposes.

Plan Document Acknowledgement.

By accepting the Special Retention Award, the Participant acknowledges that the
Participant has received a copy of the Plan and the Award Terms and has reviewed
the Plan and the Award Terms, including the Appendices, in their entirety and
fully understands and accepts all provisions of the Plan and the Award Terms,
including the Appendices. The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
paragraphs of the Award Terms: paragraphs 2-5: Vesting and Payment; paragraph
15: Repayment and Forfeiture; paragraph 16: Stock Exchange Requirements and
Applicable Laws; paragraph 20: Severability and Judicial Modification; paragraph
22: Appendices; paragraph 23: Imposition of Other Requirements; paragraph 27:
Governing Law and Venue; paragraph A of Appendix A: Termination; paragraph C of
Appendix A: Nature of Award and the Data Privacy provisions above.

Notifications

Foreign Asset/Account Reporting Information.

Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares) which may generate income taxable
in Italy are required to report such on their annual tax returns (UNICO form, RW
Schedule) or on a special form if no tax return is due. The same reporting
obligations apply to Italian residents who, even if they do not directly hold
investments abroad or foreign financial assets (e.g., cash, Shares), are
beneficial owners of the investment pursuant to Italian money laundering
provisions. The Participant should consult with his or her personal tax advisor
to ensure compliance with the applicable reporting obligations.

Tax on Foreign Financial Assets.

The value of the financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax at an annual rate of 2 per thousand (0.2%). The
taxable amount will be the fair market value of the financial assets (including
Shares) assessed at the end of the calendar year. No tax payment duties arise if
the amount of the foreign assets tax calculated on all financial assets held
abroad does not exceed €12.

Netherlands

There are no country-specific provisions.

 

16



--------------------------------------------------------------------------------

Norway

There are no country-specific provisions.

Saudi Arabia

Notifications

Securities Law Information.

This document may not be distributed in the Kingdom of Saudi Arabia except to
such persons as permitted under the Offers of Securities Regulations issued by
the Capital Market Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. The Participant should conduct his or her own due diligence on
the accuracy of the information relating to the Special Retention Awards and the
underlying Shares. The Participant should consult with his or her authorised
financial advisor in this regard.

Singapore

Terms and Conditions

Sale Restriction.

The Participant agrees that any Shares received upon vesting will not be offered
for sale or sold in Singapore prior to the six-month anniversary of the grant
date, unless such sale or offer is made pursuant to the exemption under Part
XIII Division (1) Subdivision (4) (other than Section 280) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).

Notifications

Securities Law Notice.

The grant of the Special Retention Awards is being made in reliance on the
“Qualifying Person” exemption under section 273(1)(f) of the SFA under which it
is exempt from the prospectus and registration requirements under the SFA and
the grant of the Special Retention Awards is not made to the Participant with a
view to the Shares being subsequently offered for sale to any other party. The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore.

Chief Executive Officer / Director Notification Obligation.

The Chief Executive Officer (“CEO”), directors, associate directors or shadow
directors of a Singapore Subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Specifically, such directors
must notify the Singapore Subsidiary in writing of an interest (e.g., Special
Retention Awards, Shares, etc.) in the Company or any related company within two
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon vesting of Special Retention Awards or
when Shares acquired under the Plan are subsequently sold), or (iii) becoming
the CEO or a director.

Spain

Terms and Conditions

No Entitlement for Claims or Compensation. The following provisions supplement
paragraph A “Termination” of Appendix A.

By accepting the Special Retention Award, the Participant consents to
participation in the Plan and acknowledges that Participant has received a copy
of the Plan.

 

17



--------------------------------------------------------------------------------

The Participant understands and agrees that, as a condition of the grant of the
Special Retention Award, if the Participant’s employment terminates, unless
otherwise provided in the Award Terms or by the Company, any unvested Special
Retention Awards shall be forfeited without entitlement to the underlying Shares
or to any amount as indemnification in the event of a termination, including,
but not limited to: resignation, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective layoff on objective grounds, whether adjudged to be
with cause or adjudged or recognized to be without cause, material modification
of the terms of employment under Article 41 of the Workers’ Statute, relocation
under Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Employer, and under Article 10.3 of Royal Decree
1382/1985.    

The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Special Retention Awards under the Plan
to individuals who may be Employees of the Company or a Subsidiary. The decision
is limited and entered into based upon the express assumption and condition that
any Special Retention Awards will not economically or otherwise bind the Company
or any Subsidiary, including the Employer, on an ongoing basis, other than as
expressly set forth in the Award Terms. Consequently, the Participant
understands that the Special Retention Awards are granted on the assumption and
condition that the Special Retention Awards shall not become part of any
employment or service agreement (whether with the Company or any Subsidiary,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
Special Retention Awards, which is gratuitous and discretionary, since the
future value of the Special Retention Awards and the underlying Shares is
unknown and unpredictable. The Participant also understands that the grant of
Special Retention Awards would not be made but for the assumptions and
conditions set forth hereinabove; thus, the Participant understands,
acknowledges and freely accepts that, should any or all of the assumptions be
mistaken or any of the conditions not be met for any reason, the Special
Retention Award and any right to the underlying Shares shall be null and void.

Notifications

Securities Law Information.

No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the Special
Retention Award. No public offering prospectus has been nor will be registered
with the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) (“CNMV”). Neither the Plan nor the Award Terms constitute a public
offering prospectus and they have not been, nor will they be, registered with
the CNMV.

Exchange Control Information.    

The Participant may be required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., Shares) and any transactions with non-Spanish residents
(including any payments of cash or Shares made to the Participant by the Company
or Broker) if the balances in such accounts together with the value of such
instruments as of December 31, or the volume of transactions with non-Spanish
residents during the prior or current year, prior tax year exceed €1,000,000.
Once the €1,000,000 threshold has been surpassed in either respect, the
Participant will generally be required to report all of his or her foreign
accounts, foreign instruments and transactions with non-Spanish residents, even
if the relevant threshold has not been crossed for an individual item. The
Participant will generally only be required to report on an annual basis (by
January 20 of each year) unless the balances in the Participant’s foreign
accounts together with value of his or her foreign instruments or the volume of
transactions with non-Spanish residents exceed €100,000,000.

Share Reporting Information.

It is the Participant’s responsibility to declare the acquisition, ownership and
disposition of Shares to the Spanish Direccion General de Comercio e Inversiones
(the “DGCI”) of the Ministry of Economy and Competitiveness on a Form D-6.
Generally, the declaration must be made in January for Shares owned as of
December 31 of the prior year and/or shares acquired or disposed of during the
prior year; however, if the value of the Shares acquired or disposed of or the
amount of the sale proceeds exceeds €1,502,530 (or if the Participant holds 10%
or more of the share capital of the Company or other such amount that would
entitle the Participant to join the Board of Directors),

 

18



--------------------------------------------------------------------------------

the declaration must be filed within one month of the acquisition or
disposition, as applicable. The Participant should consult with his or her
personal advisor to determine the Participant’s obligations in this respect.

Foreign Asset/Account Reporting Information.

To the extent that the Participant holds Shares and/or has bank accounts outside
Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, the Participant will be required to report information on such
assets on his or her tax return (tax form 720) for such year. After such Shares
and/or accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported Shares or accounts
increases by more than €20,000 or if the Participant sells or otherwise disposes
of any previously-reported Shares or accounts.

Suriname

There are no country-specific provisions.

Switzerland

Notifications

Securities Law Information.

The grant of the Special Retention Award under the Plan is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland. Neither this document nor any other material related to the Special
Retention Award constitutes a prospectus as such term is understood pursuant to
Article 652a of the Swiss Code of Obligations, and neither this document nor any
other materials related to the Special Retention Award may be publicly
distributed or otherwise made publicly available in Switzerland. Neither this
document nor any other offering or marketing materials related to the Special
Retention Award have been filed or will be filed with, approved by or supervised
by any Swiss Regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).

 

19